Case 2:19-cv-00048-NDF Document 90 Filed 06/02/20 Page 1of1 FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF WYOMING

 

U.S. Magistrate Judge

 

JIMMIE G. BILES, JR., M.D.,
Plaintiff,
Civ. No. 2:19-CV-00048-NDF

V.

JOHN H. SCHNEIDER, JR. and
MEDPORT, LLC,

Defendants.

 

 

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION TO SEAL ECF #84,
DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION FOR PARTIAL
SUMMARY JUDGMENT

 

THIS MATTER comes before the Court upon Plaintiff’s Unopposed Motion to
Seal ECF #84, Defendants’ Response to Plaintiff’s Motion for Partial Summary
Judgment [Doc. 89]. The Court, having fully considered Plaintiff’s Motion, finds that
good cause exists, and the Motion should be GRANTED.

IT IS HEREBY ORDERED that the Court shall seal the document previously

filed as ECF #84.

Dated this 2nd day of June, 2020 VOM LL

MARK L. CARMAN
UNITED STATES MAGISTRATE JUDGE

 
